Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-13 are subject to examination.  

Priority
Applicant’s claim for foreign priority (CHINA 201710720676.1 08/21/2017) as claimed in this application under 35 U.S.C. 119(a)-(d) or (f), is acknowledged.  
Applicant’s claim for PCT (PCT/CN2018/099343) as claimed in this application under 35 U.S.C. 371, is acknowledged.  

Response to Amendment
The preliminary amendment, paper dated 4/17/20 (drawings) is acknowledged.

Specification
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
PERFORMING WIRELESS CONNECTION PRE-AUTHORIZATION ON A USER DEVICE USING WAP, please refer to MPEP 606 for title contents.

Drawings
The figures submitted on 4/17/20 over 2/21/20 are noted. 

New corrected drawings are required in this application because figures 2 and 3 contain small fonts. The fonts of figures 2 and 3 should be similar to font size of figure 1, readable in black. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, WO 2017190513 A1 in view of Bhatija et al., 20160191524.
Referring to claim(s) 1, 13, Gu substantially discloses a network device for performing wireless connection pre-authorization on a user device, the network device comprising: a processor; and a memory configured to store computer executable instructions, wherein the executable instructions, when executed, cause the processor to: a method for performing wireless connection on a user device at a network device (abstract), comprising:
determining a target wireless access point to be accessed by the user device of a user according to activity information of the user (
Preferably, the second subunit is configured to: perform a matching query in the wireless access point information base according to the current location information to obtain one or more location matching wireless access points; Determining, by the future active area, one or more candidate wireless access points corresponding to the user equipment from one or more location matching wireless access points, wherein the future active area and each candidate wireless access point signal The coverage areas overlap, second paragraph, page 11,
Specifically, the second subunit of the device 1 performs a matching query in the wireless access point information base according to the current location information to obtain one or more location matching wireless access points, where the wireless access point information base stores A related information of a plurality of wireless access points, where the related information includes location information. Therefore, the device 1 can search for the current location of the user equipment in the wireless access point information base according to the current location information of the user equipment. One or more locations match the wireless access point; further, the second subunit of the device 1 determines one or more corresponding to the user equipment from the one or more location matching wireless access points according to the future active area a candidate wireless access point, in particular, device 1 determines a future active area of the user equipment and one or more location matching wireless access points, and device 1 will match the wireless access point at one or more locations within the future active area Determining one or more candidate wireless access points corresponding to the user equipment, that is, the signal of the future active area and each candidate wireless access point Overlap region, to ensure the availability of a wireless access point candidate, last paragraph, page 11),

transmitting information of the user device to a wireless device corresponding to the target wireless access point for the wireless device to perform wireless connection on the user device (communicating information for implementing of a connection / switching wap, based on a location between the wap and the device)
Determining, according to the current location information of the user equipment and the mobility related information, a wireless access point to be accessed during the mobile process of the user equipment. For example, the location information of the user equipment at the next moment may be predicted according to the current location information of the user equipment and the mobility related information, and the wireless access point to be accessed is determined according to the location information. Preferably, the step S2 includes: S21 (not shown), the device 1 determines one or more candidate wireless access points corresponding to the user equipment according to the current location information and the mobility related information; S22 ( Not shown) device 1 preferably selects a wireless access point to be accessed by the user equipment during the movement from the one or more candidate wireless access points. In the step S21, the device 1 determines one or more candidate wireless access points corresponding to the user equipment according to the current location information and the mobility related information, and specifically, those skilled in the art can understand that There may be overlapping coverage between the wireless access points. If the user equipment moves to the intersection, there will be multiple candidate wireless access points. Therefore, the device 1 will according to the current location information and the The mobile related information determines one or more candidate wireless access points corresponding to the user equipment as the wireless access point to be accessed, and further, in the step S22, the device 1 is from the one or more candidate wireless Preferably, the access point is a wireless access point to be accessed by the user equipment during the mobile process. Specifically, after the user equipment determines the corresponding one or more candidate wireless access points, the user equipment may optimize according to a preset rule. One of the optimal wireless access points acts as a wireless access point to be accessed. More preferably, wherein the step S21 comprises: S211 (not shown) determining a future active area of the user equipment according to the current location information and the mobility related information; S212 (not shown) according to the future The active area determines one or more candidate wireless access points corresponding to the user equipment, wherein the future active area overlaps with a signal coverage area of each candidate wireless access point. In the step S211, the device 1 determines the future active area of the user equipment according to the current location information and the mobility related information. Here, the future active area includes an active area where the user equipment is located at the next moment in the mobile process; for example, the future active area may be determined by the current location of the user equipment, the moving rate, and the moving direction. Preferably, the future active area includes a connectable area of the user equipment at the next moment in the mobile process, that is, a range of wireless access points that the user equipment can connect at the next moment; for example, the device 1 is configured by the user equipment The current position and the moving speed and the moving direction are used to determine the location information of the next time, and then the range of the wireless access point that the user equipment can connect at the next moment is determined according to the location information and the wireless signal propagation model. Preferably, wherein the movement related information comprises a moving rate of the user equipment or a direction of movement, wherein the direction of movement may be determined by a position of a position at a previous moment and a position of a current moment, the distance between the position of the current moment and the position of the previous moment and between the two positions The time interval is determined. Specifically, the device 1 may determine a future active area of the user equipment according to the current location information of the user equipment and the moving rate or moving direction of the user equipment. The future active area includes at least one of the following: an annular area determined based on the current location information and the moving rate; a sector determined based on the current location information, the moving rate, and the moving direction a strip region; a rectangular region determined based on the current position information and the moving direction. Specifically, the future active area of the user equipment determined by the device 1 according to the current location information and the mobility related information includes at least one of the following: (1) a ring determined based on the current location information and the moving rate. The area, specifically, when the current location information and the mobile rate information of the user equipment are determined, the device 1 may determine, according to the current location information and the mobility rate information, a future active area of the user equipment in a next time interval, where the activity The area is an annular area centered on the current position, and the distance of the annular area is determined by the moving rate of the user equipment and the time interval of the user equipment for a certain period of time. (2) a sector strip region determined based on the current location information, the moving rate, and the moving direction. Specifically, when the current location information and the moving rate of the user equipment are determined, the moving direction of the user equipment is certain. The device 1 can determine the future active area of the user equipment according to the current location information, the moving rate, and the moving direction of the user equipment, where the area is the center of the user equipment and the coverage in the moving direction. The fan-shaped area inside. (3) a rectangular area determined based on the current position information and the moving direction, specifically, when the current position information and the moving direction of the user equipment are determined, and the moving direction is within a certain band-shaped range, the device 1 may The current location information and the moving direction of the user equipment determine a future active area of the user equipment, wherein the area is a rectangular area within the coverage of the moving direction starting from the current position (last paragraph page 4, first paragraph page 5).
Gu does not specifically mention about, which is well-known in the art, which Bhatija discloses, pre-authorization, para 55, routing device, para 35, device identification, para 17. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gu to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing pre-authorization, routing device, and device identification. The pre-authorization would enable a device to obtain wireless service without the device to wait for authorization process. When the device moves from one location to another location, the device would be authorized for another wap such that the wireless service will be without any interruption. The routing device enable routing information to the another wap. The device identification would enable identifying the device, which would be connected to another wap (last paragraph page 4, first paragraph page 5). 
 
Referring to claim(s) 2, Bhatija discloses determining pre-authorization information for the device identification information of the user device with respect to the wireless routing device, para 55, transmitting the device identification information and the pre-authorization information to the wireless routing device for the wireless routing device to perform wireless connection pre- authorization on the user device, para 55. Gu discloses corresponding to the target wireless access point (
In the step S21, the device 1 determines one or more candidate wireless access points corresponding to the user equipment according to the current location information and the mobility related information, and specifically, those skilled in the art can understand that There may be overlapping coverage between the wireless access points. If the user equipment moves to the intersection, there will be multiple candidate wireless access points. Therefore, the device 1 will according to the current location information and the The mobile related information determines one or more candidate wireless access points corresponding to the user equipment as the wireless access point to be accessed, and further, in the step S22, last paragraph, page 4).

Referring to claim(s) 3, Gu discloses wherein the activity information of the user comprises at least one of: historic activity information of the user; and current location information of the user (
Specifically, the future active area of the user equipment determined by the device 1 according to the current location information and the mobility related information includes at least one of the following: (1) a ring determined based on the current location information and the moving rate. The area, specifically, when the current location information and the mobile rate information of the user equipment are determined, the device 1 may determine, according to the current location information and the mobility rate information, a future active area of the user equipment in a next time interval, where the activity The area is an annular area centered on the current position, and the distance of the annular area is determined by the moving rate of the user equipment and the time interval of the user equipment for a certain period of time, first paragraph page 5.

Referring to claim(s) 4, Gu discloses wherein the activity information of the user comprises historic activity information of the user; determining future activity location information of the user according to the historic activity information of the user (
Specifically, the first device of the device 1 acquires current location information of the user equipment during the mobile process. Specifically, the device 1 may obtain the user equipment by moving the location information that is obtained by the user equipment by using the location device of the device. The current location information in the process can also obtain the current location information of the user equipment by means of active acquisition. Further, the second device of the device 1 determines, according to the current location information and the historical mobility information of the user equipment, the mobility related information of the user equipment during the mobile process, where the historical mobility information includes but not Limited to the historical location information, the moving direction, the moving rate, the moving time, and the like of the user equipment, where the mobile related information includes, but is not limited to, the moving direction, the moving speed, the moving time, and the like of the user equipment. Specifically, the device 1 may be based on the user. The current location information and the historical location information of the device, the moving direction, the moving rate, the moving time, and the like are used to determine the mobile-related information of the user equipment. For example, the moving direction of the user equipment may be determined according to the historical location information of the user equipment and the current location information. And according to The distance between the historical location information and the current location information and the time of movement to determine the rate of movement of the user equipment, and the like, third paragraph page 10).

determining a target wireless access point to be accessed by the user device of the user according to the future activity location information
Specifically, the second subunit of the device 1 performs a matching query in the wireless access point information base according to the current location information to obtain one or more location matching wireless access points, where the wireless access point information base stores A related information of a plurality of wireless access points, where the related information includes location information. Therefore, the device 1 can search for the current location of the user equipment in the wireless access point information base according to the current location information of the user equipment. One or more locations match the wireless access point; further, the second subunit of the device 1 determines one or more corresponding to the user equipment from the one or more location matching wireless access points according to the future active area a candidate wireless access point, in particular, device 1 determines a future active area of the user equipment and one or more location matching wireless access points, and device 1 will match the wireless access point at one or more locations within the future active area Determining one or more candidate wireless access points corresponding to the user equipment, that is, the signal of the future active area and each candidate wireless access point Overlap region, to ensure the availability of a wireless access point candidate, last paragraph page 11.

Referring to claim(s) 5, Gu discloses determining future activity location information of the user in a future period of time information according to the historic activity information of the user; and determining a target wireless access point to be accessed by the user device of the user in the future period of time information according to the future activity location information ( 
Preferably, the first device is configured to: acquire current location information of the user equipment during the moving process; and determine, according to the current location information and the historical mobility information of the user equipment, that the user equipment is in the process of moving Move related information, second paragraph, page 10.

In the step S2121, the device 1 is in the wireless access point information according to the current location information. Performing a matching query in the library to obtain one or more location matching wireless access points, wherein the wireless access point information base stores information about a large number of wireless access points, where the related information includes location information, therefore, The device 1 may search, in the wireless access point information database, one or more location matching wireless access points close to the current location of the user equipment according to the current location information of the user equipment; in the step S2122, the device 1 according to the location Determining, by the future active area, one or more candidate wireless access points corresponding to the user equipment from one or more location matching wireless access points, specifically, the device 1 determines a future active area of the user equipment and one or more After the location matches the wireless access point, the device 1 determines one or more location matching wireless access points in the future active area as one or more candidate wireless access points corresponding to the user equipment, that is, the future active area. Overlapping the signal coverage area of each candidate wireless access point to ensure availability of candidate wireless access points, paragraph 1, page 6.

wherein the target wireless access point is located from the future activity location information at a distance which is less than or equals to distance threshold information;
Preferably, the method further includes: determining, according to the signal coverage area of the wireless access point, the current location information and the mobility related information, that the user equipment accesses the wireless access point Into the time. Specifically, the device 1 may determine the access time of the user equipment according to the distance of the current location information of the user equipment from the signal coverage area of the wireless access point to be accessed, and the current location of the user equipment, for example, the current location of the user equipment. The distance of the information from the boundary of the signal coverage area of the wireless access point to be accessed is 20 meters, and the moving rate of the user equipment is 5 meters/second, and the corresponding access time is 4 seconds. Here, the device 1 can set a specific moment when the user equipment accesses the wireless access point according to the access time, so that the user equipment accesses the wireless access point, second paragraph, page 6
transmitting the information of the user device and the future period of time information to the wireless device corresponding to the target wireless access point for the wireless routing device to perform wireless connection on the user device
Determining, according to the current location information of the user equipment and the mobility related information, a wireless access point to be accessed during the mobile process of the user equipment. For example, the location information of the user equipment at the next moment may be predicted according to the current location information of the user equipment and the mobility related information, and the wireless access point to be accessed is determined according to the location information. Preferably, the step S2 includes: S21 (not shown), the device 1 determines one or more candidate wireless access points corresponding to the user equipment according to the current location information and the mobility related information; S22 ( Not shown) device 1 preferably selects a wireless access point to be accessed by the user equipment during the movement from the one or more candidate wireless access points. In the step S21, the device 1 determines one or more candidate wireless access points corresponding to the user equipment according to the current location information and the mobility related information, and specifically, those skilled in the art can understand that There may be overlapping coverage between the wireless access points. If the user equipment moves to the intersection, there will be multiple candidate wireless access points. Therefore, the device 1 will according to the current location information and the The mobile related information determines one or more candidate wireless access points corresponding to the user equipment as the wireless access point to be accessed, and further, in the step S22, the device 1 is from the one or more candidate wireless Preferably, the access point is a wireless access point to be accessed by the user equipment during the mobile process. Specifically, after the user equipment determines the corresponding one or more candidate wireless access points, the user equipment may optimize according to a preset rule. One of the optimal wireless access points acts as a wireless access point to be accessed. More preferably, wherein the step S21 comprises: S211 (not shown) determining a future active area of the user equipment according to the current location information and the mobility related information; S212 (not shown) according to the future The active area determines one or more candidate wireless access points corresponding to the user equipment, wherein the future active area overlaps with a signal coverage area of each candidate wireless access point. In the step S211, the device 1 determines the future active area of the user equipment according to the current location information and the mobility related information. Here, the future active area includes an active area where the user equipment is located at the next moment in the mobile process; for example, the future active area may be determined by the current location of the user equipment, the moving rate, and the moving direction. Preferably, the future active area includes a connectable area of the user equipment at the next moment in the mobile process, that is, a range of wireless access points that the user equipment can connect at the next moment; for example, the device 1 is configured by the user equipment The current position and the moving speed and the moving direction are used to determine the location information of the next time, and then the range of the wireless access point that the user equipment can connect at the next moment is determined according to the location information and the wireless signal propagation model. Preferably, wherein the movement related information comprises a moving rate of the user equipment or a direction of movement, wherein the direction of movement may be determined by a position of a position at a previous moment and a position of a current moment, the distance between the position of the current moment and the position of the previous moment and between the two positions The time interval is determined. Specifically, the device 1 may determine a future active area of the user equipment according to the current location information of the user equipment and the moving rate or moving direction of the user equipment. The future active area includes at least one of the following: an annular area determined based on the current location information and the moving rate; a sector determined based on the current location information, the moving rate, and the moving direction a strip region; a rectangular region determined based on the current position information and the moving direction. Specifically, the future active area of the user equipment determined by the device 1 according to the current location information and the mobility related information includes at least one of the following: (1) a ring determined based on the current location information and the moving rate. The area, specifically, when the current location information and the mobile rate information of the user equipment are determined, the device 1 may determine, according to the current location information and the mobility rate information, a future active area of the user equipment in a next time interval, where the activity The area is an annular area centered on the current position, and the distance of the annular area is determined by the moving rate of the user equipment and the time interval of the user equipment for a certain period of time. (2) a sector strip region determined based on the current location information, the moving rate, and the moving direction. Specifically, when the current location information and the moving rate of the user equipment are determined, the moving direction of the user equipment is certain. The device 1 can determine the future active area of the user equipment according to the current location information, the moving rate, and the moving direction of the user equipment, where the area is the center of the user equipment and the coverage in the moving direction. The fan-shaped area inside. (3) a rectangular area determined based on the current position information and the moving direction, specifically, when the current position information and the moving direction of the user equipment are determined, and the moving direction is within a certain band-shaped range, the device 1 may The current location information and the moving direction of the user equipment determine a future active area of the user equipment, wherein the area is a rectangular area within the coverage of the moving direction starting from the current position, last paragraph page 4, first paragraph page 5.
Bhatija discloses pre-authorization, routing device, device identification, para 55.

Referring to claim(s) 6, Gu discloses , wherein the activity information of the user comprises current location information of the user
Specifically, the future active area of the user equipment determined by the device 1 according to the current location information and the mobility related information includes at least one of the following: (1) a ring determined based on the current location information and the moving rate. The area, specifically, when the current location information and the mobile rate information of the user equipment are determined, the device 1 may determine, according to the current location information and the mobility rate information, a future active area of the user equipment in a next time interval, where the activity The area is an annular area centered on the current position, and the distance of the annular area is determined by the moving rate of the user equipment and the time interval of the user equipment for a certain period of time, first paragraph, page 5.

determining a target wireless access point to be accessed by the user device of the user according to the current location information of the user, wherein the target wireless access point is located from the current location information at a distance which is less than or equals to distance threshold information  
(Preferably, the method further includes: determining, according to the signal coverage area of the wireless access point, the current location information and the mobility related information, that the user equipment accesses the wireless access point Into the time. Specifically, the device 1 may determine the access time of the user equipment according to the distance of the current location information of the user equipment from the signal coverage area of the wireless access point to be accessed, and the current location of the user equipment, for example, the current location of the user equipment. The distance of the information from the boundary of the signal coverage area of the wireless access point to be accessed is 20 meters, and the moving rate of the user equipment is 5 meters/second, and the corresponding access time is 4 seconds. Here, the device 1 can set a specific moment when the user equipment accesses the wireless access point according to the access time, so that the user equipment accesses the wireless access point, second paragraph, page 6).


Referring to claim(s) 6, Gu discloses a method for performing wireless connection pre-authorization on a user device at a wireless device, comprising:
acquiring device information of the user device transmitted by a network device (communicating information for implementing of a connection / switching wap, based on a location between the wap and the device); performing wireless connection on the device information (switching wap, based on a device information, and implementing connection between the wap and the device)
Determining, according to the current location information of the user equipment and the mobility related information, a wireless access point to be accessed during the mobile process of the user equipment. For example, the location information of the user equipment at the next moment may be predicted according to the current location information of the user equipment and the mobility related information, and the wireless access point to be accessed is determined according to the location information. Preferably, the step S2 includes: S21 (not shown), the device 1 determines one or more candidate wireless access points corresponding to the user equipment according to the current location information and the mobility related information; S22 ( Not shown) device 1 preferably selects a wireless access point to be accessed by the user equipment during the movement from the one or more candidate wireless access points. In the step S21, the device 1 determines one or more candidate wireless access points corresponding to the user equipment according to the current location information and the mobility related information, and specifically, those skilled in the art can understand that There may be overlapping coverage between the wireless access points. If the user equipment moves to the intersection, there will be multiple candidate wireless access points. Therefore, the device 1 will according to the current location information and the The mobile related information determines one or more candidate wireless access points corresponding to the user equipment as the wireless access point to be accessed, and further, in the step S22, the device 1 is from the one or more candidate wireless Preferably, the access point is a wireless access point to be accessed by the user equipment during the mobile process. Specifically, after the user equipment determines the corresponding one or more candidate wireless access points, the user equipment may optimize according to a preset rule. One of the optimal wireless access points acts as a wireless access point to be accessed. More preferably, wherein the step S21 comprises: S211 (not shown) determining a future active area of the user equipment according to the current location information and the mobility related information; S212 (not shown) according to the future The active area determines one or more candidate wireless access points corresponding to the user equipment, wherein the future active area overlaps with a signal coverage area of each candidate wireless access point. In the step S211, the device 1 determines the future active area of the user equipment according to the current location information and the mobility related information. Here, the future active area includes an active area where the user equipment is located at the next moment in the mobile process; for example, the future active area may be determined by the current location of the user equipment, the moving rate, and the moving direction. Preferably, the future active area includes a connectable area of the user equipment at the next moment in the mobile process, that is, a range of wireless access points that the user equipment can connect at the next moment; for example, the device 1 is configured by the user equipment The current position and the moving speed and the moving direction are used to determine the location information of the next time, and then the range of the wireless access point that the user equipment can connect at the next moment is determined according to the location information and the wireless signal propagation model. Preferably, wherein the movement related information comprises a moving rate of the user equipment or a direction of movement, wherein the direction of movement may be determined by a position of a position at a previous moment and a position of a current moment, the distance between the position of the current moment and the position of the previous moment and between the two positions The time interval is determined. Specifically, the device 1 may determine a future active area of the user equipment according to the current location information of the user equipment and the moving rate or moving direction of the user equipment. The future active area includes at least one of the following: an annular area determined based on the current location information and the moving rate; a sector determined based on the current location information, the moving rate, and the moving direction a strip region; a rectangular region determined based on the current position information and the moving direction. Specifically, the future active area of the user equipment determined by the device 1 according to the current location information and the mobility related information includes at least one of the following: (1) a ring determined based on the current location information and the moving rate. The area, specifically, when the current location information and the mobile rate information of the user equipment are determined, the device 1 may determine, according to the current location information and the mobility rate information, a future active area of the user equipment in a next time interval, where the activity The area is an annular area centered on the current position, and the distance of the annular area is determined by the moving rate of the user equipment and the time interval of the user equipment for a certain period of time. (2) a sector strip region determined based on the current location information, the moving rate, and the moving direction. Specifically, when the current location information and the moving rate of the user equipment are determined, the moving direction of the user equipment is certain. The device 1 can determine the future active area of the user equipment according to the current location information, the moving rate, and the moving direction of the user equipment, where the area is the center of the user equipment and the coverage in the moving direction. The fan-shaped area inside. (3) a rectangular area determined based on the current position information and the moving direction, specifically, when the current position information and the moving direction of the user equipment are determined, and the moving direction is within a certain band-shaped range, the device 1 may The current location information and the moving direction of the user equipment determine a future active area of the user equipment, wherein the area is a rectangular area within the coverage of the moving direction starting from the current position (last paragraph page 4, first paragraph page 5).
Gu does not specifically mention about, which is well-known in the art, which Bhatija discloses, pre-authorization, para 55, routing device, para 35, device identification, para 17. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Gu to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing pre-authorization, routing device, and device identification. The pre-authorization would enable a device to obtain wireless service without the device to wait for authorization process. When the device moves from one location to another location, the device would be authorized for another wap such that the wireless service will be without any interruption. The routing device enable routing information to the another wap. The device identification would enable identifying the device, which would be connected to another wap (Gu, last paragraph page 4, first paragraph page 5).


Referring to claim(s) 8, Gu and Bhatija discloses when receiving a connection authentication request transmitted by the user device to a wireless access point (Gu, last paragraph page 4, first paragraph page 5) corresponding to the wireless routing device (Gu, last paragraph page 4, first paragraph page 5), and the device identification information has been pre-authorized wireless connection (Bhatija, para 18, 55) with respect to the wireless access point (Gu, last paragraph page 4, first paragraph page 5), transmitting authentication pass response information to the user device (Bhatija, para 18, 55).

Referring to claim(s) 9, Gu and Bhatija discloses if the device identification information has not been pre-authorized wireless connection (Bhatija, para 18, 19) with respect to the wireless access point (Gu, last paragraph page 4, first paragraph page 5), performing authentication on the connection authentication request and transmitting corresponding authentication result information to the user device (Bhatija, para 18, 19).

Referring to claim(s) 10, Gu and Bhatija discloses receiving the device identification information of the user device and pre-authorization information for the device identification information with respect to the wireless routing device transmitted by the network device (Bhatija, para 55, 35);
if the pre-authorization information comprises a successful pre-authorization, performing wireless connection pre-authorization on the device identification information (Bhatija, para 18, 19, 55).

Referring to claim(s) 11, Gu and Bhatija discloses acquiring the device identification information (Bhatija, para 17, 19, 55) and corresponding future period of time information of the user device transmitted by the network device (Gu first paragraph, page 5), performing wireless connection pre-authorization on the device identification information (Bhatija, para 17, 19, 55) based on the future period of time information (Gu first paragraph, page 5).

Referring to claim(s) 12, Gu and Bhatija discloses when receiving a connection authentication request transmitted by the user device (Bhatija, para 18, 19, 55) to a wireless access point corresponding (Gu first paragraph, page 5) to the wireless routing device (Bhatija, para 18, 19, 55), and the connection authentication request is transmitted within the future period of time information (Gu first paragraph, page 5), and the device identification information has been pre-authorized wireless connection (Bhatija, para 18, 19, 55) with respect to the wireless access point (Gu first paragraph, page 5), transmitting authentication pass response information to the user device (Bhatija, para 18, 19, 55).

Conclusion

Gu discloses Applicant’s invention,
Continuing in this embodiment, in the step S2, the device 1 determines, according to the current location information and the mobility related information, a wireless access point to be accessed by the user equipment during the mobile process, due to wireless access The coverage of the point is limited. When the user equipment moves, it is only possible to connect to the wireless access point within the coverage of the wireless access point. Therefore, the root is required. Determining, according to the current location information of the user equipment and the mobility related information, a wireless access point to be accessed during the mobile process of the user equipment. For example, the location information of the user equipment at the next moment may be predicted according to the current location information of the user equipment and the mobility related information, and the wireless access point to be accessed is determined according to the location information. Preferably, the step S2 includes: S21 (not shown), the device 1 determines one or more candidate wireless access points corresponding to the user equipment according to the current location information and the mobility related information; S22 ( Not shown) device 1 preferably selects a wireless access point to be accessed by the user equipment during the movement from the one or more candidate wireless access points. In the step S21, the device 1 determines one or more candidate wireless access points corresponding to the user equipment according to the current location information and the mobility related information, and specifically, those skilled in the art can understand that There may be overlapping coverage between the wireless access points. If the user equipment moves to the intersection, there will be multiple candidate wireless access points. Therefore, the device 1 will according to the current location information and the The mobile related information determines one or more candidate wireless access points corresponding to the user equipment as the wireless access point to be accessed, and further, in the step S22, the device 1 is from the one or more candidate wireless Preferably, the access point is a wireless access point to be accessed by the user equipment during the mobile process. Specifically, after the user equipment determines the corresponding one or  more candidate wireless access points, the user equipment may optimize according to a preset rule. One of the optimal wireless access points acts as a wireless access point to be accessed. More preferably, wherein the step S21 comprises: S211 (not shown) determining a future active area of the user equipment according to the current location information and the mobility related information; S212 (not shown) according to the future The active area determines one or more candidate wireless access points corresponding to the user equipment, wherein the future active area overlaps with a signal coverage area of each candidate wireless access point. In the step S211, the device 1 determines the future active area of the user equipment according to the current location information and the mobility related information. Here, the future active area includes an active area where the user equipment is located at the next moment in the mobile process; for example, the future active area may be determined by the current location of the user equipment, the moving rate, and the moving direction. Preferably, the future active area includes a connectable area of the user equipment at the next moment in the mobile process, that is, a range of wireless access points that the user equipment can connect at the next moment; for example, the device 1 is configured by the user equipment The current position and the moving speed and the moving direction are used to determine the location information of the next time, and then the range of the wireless access point that the user equipment can connect at the next moment is determined according to the location information and the wireless signal propagation model. Preferably, wherein the movement related information comprises a moving rate of the user equipment or a direction of movement, wherein the direction of movement may be determined by a position of a position at a previous moment and a position of a current moment, the distance between the position of the current moment and the position of the previous moment and between the two positions The time interval is determined. Specifically, the device 1 may determine a future active area of the user equipment according to the current location information of the user equipment and the moving rate or moving direction of the user equipment. The future active area includes at least one of the following: an annular area determined based on the current location information and the moving rate; a sector determined based on the current location information, the moving rate, and the moving direction a strip region; a rectangular region determined based on the current position information and the moving direction. Specifically, the future active area of the user equipment determined by the device 1 according to the current location information and the mobility related information includes at least one of the following: (1) a ring determined based on the current location information and the moving rate. The area, specifically, when the current location information and the mobile rate information of the user equipment are determined, the device 1 may determine, according to the current location information and the mobility rate information, a future active area of the user equipment in a next time interval, where the activity The area is an annular area centered on the current position, and the distance of the annular area is determined by the moving rate of the user equipment and the time interval of the user equipment for a certain period of time. (2) a sector strip region determined based on the current location information, the moving rate, and the moving direction. Specifically, when the current location information and the moving rate of the user equipment are determined, the moving direction of the user equipment is certain. The device 1 can determine the future active area of the user equipment according to the current location information, the moving rate, and the moving direction of the user equipment, where the area is the center of the user equipment and the coverage in the moving direction. The fan-shaped area inside. (3) a rectangular area determined based on the current position information and the moving direction, specifically, when the current position information and the moving direction of the user equipment are determined, and the moving direction is within a certain band-shaped range, the device 1 may The current location information and the moving direction of the user equipment determine a future active area of the user equipment, wherein the area is a rectangular area within the coverage of the moving direction starting from the current position. 

In order to  not delay the prosecution of this application, the Applicant is reminded that additional of well-known limitations in the art to the Gu’s invention would not make the claimed subject matter novel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496